Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is made and entered into as of
August 10, 2012 (the “Separation Date”), by and between Donald J. Stebbins
(“Executive”) and Visteon Corporation (the “Company”). The Company and Executive
are sometimes collectively referred to herein as the Parties and individually as
a Party.

WHEREAS, Executive and the Company have determined to provide for the
termination of Executive’s employment with the Company on the terms and subject
to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereto agree as follows:

1. Termination of Employment. Effective as of 11:59 p.m. Eastern Time on the
Separation Date, Executive’s employment and officership with the Company and its
affiliates (including, without limitation, as Chairman of the Board of
Directors, President and Chief Executive Officer of the Company) shall terminate
and Executive shall cease to be an employee and officer of any and all of the
foregoing. In addition, effective as of as 11:59 p.m. Eastern Time on the
Separation Date, Executive hereby resigns from any and all directorships
Executive may hold with the Company or any of its affiliates, including from the
Board of Directors of the Company. Executive agrees to execute any and all
documentation to effectuate such resignations upon request by the Company, but
he shall be treated for all purposes as having so resigned as of 11:59 p.m.
Eastern Time on the Separation Date, regardless of when or whether he executes
any such documentation. As used in this Agreement, the term “affiliate” shall
mean any entity controlled by, controlling, or under common control with, the
Company.

2. Accrued Benefits. The Company shall pay and provide to Executive the
following payments and benefits:

(a) Salary and Vacation Pay. Within 10 calendar days after the Separation Date,
the Company shall issue to Executive his final paycheck, reflecting (i) his
earned but unpaid base salary through the Separation Date, and (ii) his accrued
but unused vacation pay through the Separation Date.

(b) Expense Reimbursements. Within 60 days following the Separation Date, the
Company shall reimburse Executive for any reasonable unreimbursed business
expenses incurred through the Separation Date, which expenses shall be submitted
by Executive to the Company with supporting receipts and/or documentation no
later than 30 calendar days after the Separation Date.

(c) Other Accrued Benefits. The Company shall provide Executive all other
accrued and vested payments, benefits or fringe benefits to which Executive is
entitled as of the Separation Date under, and payable in accordance with, the
terms of the applicable compensation arrangement or benefit, equity or fringe
benefit plan or program or grant. The Company will



--------------------------------------------------------------------------------

credit Executive’s account under the Company’s Savings Parity Plan for 2012
based on Executive’s compensation earned through his Separation Date in
accordance with the terms, and subject to the conditions, of that plan. The
Company acknowledges that no amendment or termination of any Company-sponsored
qualified or nonqualified retirement plan shall have the effect of reducing
Executive’s accrued benefits as of the Separation Date without Executive’s
consent.

3. Severance Benefits. In consideration of, and subject to and conditioned upon
Executive’s execution and non-revocation of the release attached as Exhibit A to
this Agreement (the “General Release”) and the effectiveness of such General
Release as provided in Section 4 of this Agreement, and provided that Executive
has fully complied with his obligations set forth in Section 1 of this Agreement
and continues to comply with his obligations pursuant to Sections 5 and 6 of
this Agreement, the Company shall pay or provide to Executive the following
payments and benefits, which Executive acknowledges and agrees constitute
adequate and valuable consideration, in and of themselves, for the promises
contained in this Agreement:

(a) Lump Sum Cash Payment. Executive shall be entitled to receive a severance
payment in cash in the amount of $2,141,000, payable as follows: (i) $875,000
shall be payable within 30 calendar days after the Separation Date, and
(ii) $1,266,000 shall be payable on February 11, 2013 (the day after the
expiration of the 6-month period following the Separation Date).

(b) Pro-Rata Bonus. The Company shall pay to Executive the amount of Executive’s
annual incentive bonus, if any, for the 2012 performance period, which shall be
earned and payable based on actual results in accordance with the terms of the
Company’s applicable annual incentive plan as if Executive’s employment had not
terminated (and with any subjective criteria deemed satisfied at target), except
that such incentive bonus amount, if any, shall be prorated based on the
fraction the numerator of which shall be the number of days employed during 2012
prior to the Separation Date and the denominator of which shall be 365 days. Any
such prorated annual incentive bonus shall be paid to Executive at the same time
that 2012 annual incentive bonuses are paid to other senior executives of the
Company and in any event no later than March 15, 2013.

(c) Equity Awards. The Parties acknowledge that Exhibit B provides a complete
and accurate listing of all outstanding restricted stock, stock options and
performance stock units held by Executive as of the Separation Date
(respectively, the “Restricted Stock”, “Options” and “PSUs”, and collectively,
the “Equity Awards”), along with the applicable vesting dates for the Equity
Awards. As of the Separation Date, (i) Executive shall vest in the 244,445
shares of Restricted Stock that were granted on October 1, 2010; (ii) the 41,036
vested Options that were granted on March 8, 2011 and became vested on March 8,
2012 shall remain exercisable by Executive until August 10, 2013 (the date that
is 365 days after the Separation Date); (iii) Executive shall vest in a pro rata
portion of the PSUs (based on the number of months between the date of grant of
such PSUs and the Separation Date), if any, which shall be earned based on
actual results as determined in accordance with the applicable award agreement,
which PSUs, if any, shall be paid to Executive between January 1 and March 15,
2015; and (iv) the Equity Awards (or portions thereof) that remain unvested
after the application of this Section 3(c) (which include, for the avoidance of
doubt, all of the Options that were granted on February 28, 2012,

 

2



--------------------------------------------------------------------------------

the shares of Restricted Stock that were granted on February 28, 2012, and the
portion of the Options granted on March 8, 2011 that would otherwise have become
vested if Executive’s employment had continued until March 8, 2013 and March 8,
2014) shall automatically be forfeited without further action by the Parties,
and shall be of no further force or effect, as of the Separation Date.

(d) COBRA Benefits. Subject to (i) Executive’s timely election of continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), and (ii) Executive’s continued copayment of premiums at the
same level and cost to Executive as if Executive were an employee of the Company
(excluding, for purposes of calculating cost, an employee’s ability to pay
premiums with pre-tax dollars), the Company shall provide Executive with
continued participation in the Company’s group health plan (to the extent
permitted under applicable law and the terms of such plan) which covered
Executive immediately prior to the Separation Date (and Executive’s eligible
dependents) for a period of one year after the Separation Date at the Company’s
expense, provided that Executive is eligible and remains eligible for COBRA
coverage, and at the expiration of such one-year period Executive shall be
eligible to participate (at Executive’s sole cost) in the Visteon Retiree
Health & Welfare Program on the terms, and subject to the conditions, of that
program; and provided, further, that in the event that Executive obtains other
employment that offers group health benefits, such continuation of coverage by
the Company under this Section 3(d) shall immediately cease.

(e) Outplacement Services. The Company shall provide Executive with outplacement
services for a period of six months following the Separation Date and at a cost
to the Company of not more than $25,000, such services to be provided by an
outplacement services firm selected by the Company and in accordance with the
Company’s practices as in effect on the Separation Date.

4. Release of Claims. Executive agrees that, as a condition to Executive’s right
to receive the payments and benefits set forth in Section 3, within 28 days
following the Separation Date (the “Release Period”), Executive shall have
executed and delivered the General Release to the Company and the General
Release shall have become effective and irrevocable in accordance with its
terms. If Executive fails to execute and deliver the General Release to the
Company, or if the General Release is revoked by Executive or otherwise does not
become effective and irrevocable in accordance with its terms during the Release
Period, then Executive will not be entitled to any payment or benefit under
Section 3 of this Agreement.

5. Employment Agreement. Executive acknowledges that the payments and
arrangements contained in this Agreement shall constitute full and complete
satisfaction of any and all amounts properly due and owing to Executive as a
result of his employment with the Company and the termination thereof. Executive
agrees that, as of the Separation Date, this Agreement supersedes and replaces
the severance terms under any plan, program, policy or practice or contract or
agreement of the Company, including without limitation the Employment Agreement
between Executive and the Company dated October 1, 2010 (the “Employment
Agreement”) (except as specifically provided in this Section 5) and all
provisions of the 2010 Visteon Executive Severance Plan and the Executive
Officer Change in Control Agreement between Executive and the Company dated
October 1, 2010 (the “Change in Control

 

3



--------------------------------------------------------------------------------

Agreement”) and that Company has no further obligations to Executive under the
terms of the Employment Agreement, except as specifically provided in this
Section 5, the 2010 Visteon Executive Severance Plan or the Change in Control
Agreement. Notwithstanding the preceding sentence, Executive acknowledges and
agrees that all of the provisions of Section 10 of the Employment Agreement
(Restrictive Covenants) and Section 11 of the Employment Agreement (Equitable
Relief and Other Remedies) remain in full force and effect and that in
particular, without limiting the foregoing, Executive remains obligated to
comply with the provisions of Section 10(a) (Confidentiality), Section 10(b)
(Noncompetition), Section 10(c) (Nonsolicitation; Noninterference) and
Section 10(d) (Return of Company Property), which provisions shall continue to
apply, in accordance with their terms, on and after the Separation Date,
notwithstanding the termination of Executive’s employment or the termination of
the contract period under the Employment Agreement. Notwithstanding the
foregoing, the Company acknowledges and agrees that the Company remains
obligated to comply with the provisions of Section 18 (Indemnification) and
Section 19 (Liability Insurance) of the Employment Agreement, which provisions
shall continue to apply, in accordance with their terms, on and after the
Separation Date, notwithstanding the termination of Executive’s employment or
the termination of the contract period under the Employment Agreement.

6. Non-Disparagement. Executive agrees to refrain from publishing or providing
any oral or written statements about the Company or its subsidiaries or
affiliates, or any of such entities’ officers, employees or directors that are
disparaging, slanderous, libelous, defamatory, injurious to their business or
financial interests, or that disclose private or confidential information about
their business affairs, or that constitute an intrusion into their private
lives, or that give rise to unreasonable publicity about their private lives, or
that place them in a false light before the public, or that constitute a
misappropriation of their name or likeness. Subject to Executive’s continuing
obligations to comply with Section 10(a) (Confidentiality) of the Employment
Agreement as provided herein, nothing in this Section 6 shall preclude Executive
from responding truthfully to any legal process or truthfully testifying in a
legal or regulatory proceeding, provided that, to the extent permitted by law,
Executive promptly informs the Company of any such obligation prior to
participating in any such proceedings. The Company and its officers and
directors shall not publish or provide any oral or written statements about
Executive that are disparaging, slanderous, libelous or defamatory, or that
disclose private or confidential information about Executive’s business or
personal affairs, or that constitute an intrusion into Executive’s private life,
or that give rise to unreasonable publicity about Executive’s private life, or
that place Executive in a false light before the public, or that constitute a
misappropriation of Executive’s name or likeness. Nothing herein shall preclude
the Company or any of its affiliates, employees, officers, directors,
stockholders, members, principals or assigns from responding truthfully to any
legal process or truthfully testifying in a legal or regulatory proceeding,
provided that to the extent permitted by law, the Company will promptly inform
Executive in advance if it has reason to believe such response or testimony will
directly relate to Executive, or preclude the Company from complying with
applicable disclosure requirements.

 

4



--------------------------------------------------------------------------------

7. Release and Additional Cash Payment.

(a) Release. In consideration of the cash payment pursuant to Section 7(b), by
executing this Agreement, and except for the provisions of this Agreement which
expressly survive the termination of Executive’s employment with the Company,
Executive knowingly and voluntarily (for himself, his heirs, executors,
administrators and assigns) releases and forever discharges the Company and its
respective affiliates and subsidiaries and all present, former and future
directors, officers, agents, representatives, employees, successors and assigns
of the Company and/or its respective affiliates and subsidiaries and direct or
indirect owners (the “Released Parties”) from any and all claims, suits,
controversies, actions, causes of action, cross-claims, counter-claims, demands,
debts, compensatory damages, liquidated damages, punitive or exemplary damages,
other damages, claims for costs and attorneys’ fees, or liabilities of any
nature whatsoever in law and in equity, both past and present (through the
Separation Date) and whether known or unknown, suspected, or claimed against the
Company and/or any of the Released Parties which Executive, his spouse, or any
of his heirs, executors, administrators or assigns, ever had, now has, or
hereafter may have, by reason of any matter, cause, or thing whatsoever, from
the beginning of Executive’s initial dealings with the Company to the Separation
Date, and particularly, but without limitation of the foregoing general terms,
any claims arising from or relating in any way to Executive’s employment
relationship with the Company, the terms and conditions of that employment
relationship, and the termination of that employment relationship (including,
but not limited to, any allegation, claim or violation, arising under: the
Employment Agreement; the 2010 Visteon Executive Severance Plan; the Change in
Control Agreement; Title VII of the Civil Rights Act of 1964, as amended; the
Civil Rights Act of 1991; the Equal Pay Act of 1963, as amended; the Americans
with Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the
Worker Adjustment Retraining and Notification Act; the Employee Retirement
Income Security Act of 1974; any applicable Executive Order Programs; the Fair
Labor Standards Act; or their state or local counterparts; or under any other
federal, state or local civil or human rights law; or under any other local,
state, or federal law, regulation or ordinance; or under any public policy,
contract or tort, or under common law; or arising under any policies, practices
or procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”); but
excluding, however, any Claims arising under the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act). Notwithstanding anything in this Section 7(a) to the contrary,
this Section 7(a) shall not relinquish, diminish, or in any way affect any right
or claim arising out of any breach by the Company or by any Released Party of
the Agreement after the Separation Date.

(b) Cash Payment. In consideration of the release provided by Executive pursuant
to Section 7(a), the Company agrees that, within 10 calendar days after the
Separation Date, the Company shall pay to Executive, in a single lump sum cash
payment, the sum of $250,000.

8. Miscellaneous.

(a) Section 409A. The intent of the Parties is that payments and benefits under
this Agreement comply with Section 409A of the Code (“Section 409A”) or are
exempt therefrom and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith. If Executive
notifies the Company (with specificity as to the reason therefor) that Executive
believes that any provision of this Agreement would cause

 

5



--------------------------------------------------------------------------------

Executive to incur any additional tax or interest under Section 409A and the
Company concurs with such belief or the Company (without any obligation
whatsoever to do so) independently makes such determination, the Company shall,
after consulting with Executive, reform such provision in a manner that is
economically neutral to the Company to attempt to comply with Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Section 409A. The Parties hereby acknowledge and agree that (i) the
payments and benefits due to Executive under Section 3 above (other than
Section 3(b)) are payable or provided on account of Executive’s “separation from
service” within the meaning of Section 409A, (ii) the payments and benefits
under this Agreement are intended to be treated as separate payments for
purposes of Section 409A, and (iii) Executive is a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) of the Code. Notwithstanding any
provision of this Agreement to the contrary, any payment under this Agreement
that is considered nonqualified deferred compensation subject to Section 409A
shall be paid no earlier than (1) the date that is six months after the date of
the Executive’s separation from service, or (2) the date of the Executive’s
death. In no event may the Executive, directly or indirectly, designate the
calendar year of any payment under this Agreement.

(b) Withholding. The Company or its affiliates, as applicable, may withhold from
any amounts payable or benefits provided under this Agreement such Federal,
state, local, foreign or other taxes as shall be required to be withheld
pursuant to any applicable law or regulation. Notwithstanding the foregoing,
Executive shall be solely responsible and liable for the satisfaction of all
taxes, interest and penalties that may be imposed on Executive in connection
with this Agreement (including any taxes, interest and penalties under
Section 409A of the Code), and neither the Company nor its affiliates shall have
any obligation to indemnify or otherwise hold Executive harmless from any or all
of such taxes, interest or penalties.

(c) Severability. In construing this Agreement, if any portion of this Agreement
shall be found to be invalid or unenforceable, the remaining terms and
provisions of this Agreement shall be given effect to the maximum extent
permitted without considering the void, invalid or unenforceable provision.

(d) Successors. This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive other than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by Executive’s surviving spouse, heirs, and
legal representatives. This Agreement shall inure to the benefit of and be
binding upon the Company and its affiliates, and their respective successors and
assigns. Except as provided in the next sentence, the Company may not assign
this Agreement or delegate any of its obligations hereunder without the prior
written consent of Executive. The Company, however, shall cause any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all or a substantial portion of its business and/or assets
to assume this Agreement expressly in writing and to expressly agree to perform
this Agreement immediately upon such succession in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place.

 

6



--------------------------------------------------------------------------------

(e) Final and Entire Agreement; Amendment. This Agreement (including Exhibit B),
together with the General Release, represents the final and entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements, negotiations and discussions between the Parties hereto and/or
their respective counsel with respect to the subject matter hereof. Any
amendment to this Agreement must be in writing, signed by duly authorized
representatives of the Parties, and stating the intent of the Parties to amend
this Agreement.

(f) Representation By Counsel. Each of the Parties acknowledges that it or he
has had the opportunity to consult with legal counsel of its or his choice prior
to the execution of this Agreement and the General Release. Without limiting the
generality of the foregoing, Executive acknowledges that he has had the
opportunity to consult with his own independent legal counsel to review this
Agreement for purposes of compliance with the requirements of Section 409A or an
exemption therefrom, and that he is relying solely on the advice of his
independent legal counsel for such purposes. Moreover, the Parties acknowledge
that they have participated jointly in the negotiation and drafting of this
Agreement and the General Release. If any ambiguity or question of intent or
interpretation arises, this Agreement and the General Release shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

(g) Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or Executive’s employment with the Company, other than injunctive
relief pursuant to Section 5 of this Agreement and Section 11 of the Employment
Agreement, shall be settled exclusively by arbitration, conducted before a
single arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association then in effect. The
decision of the arbitrator will be final and binding upon the parties hereto.
Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. The parties acknowledge and agree that in connection with any such
arbitration and regardless of outcome, (i) each party shall pay all of its own
costs and expenses, including, without limitation, its own legal fees and
expenses, and (ii) the arbitration costs shall be borne entirely by the Company.

(h) Governing Law; Jurisdiction. This Agreement, the rights and obligations of
the parties hereto, and all claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to the choice of law provisions thereof. Each of the parties
agrees that any dispute between the parties shall be resolved only in the courts
of the State of Delaware or the United States District Court for the District of
Delaware and the appellate courts having jurisdiction of appeals in such courts.
In that context, and without limiting the generality of the foregoing, each of
the parties hereto irrevocably and unconditionally (i) submits in any proceeding
relating to this Agreement or Executive’s employment by the Company or any
affiliate, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Delaware, the court of the United States of America for the District of
Delaware, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agrees that all claims in respect of any such Proceeding shall be
heard and determined in such Delaware State court or, to the extent permitted by
law, in such federal court, (ii) consents that any such Proceeding may and shall
be brought in such courts and waives any objection that Executive or the Company
may now or thereafter have to the venue or jurisdiction of any such Proceeding
in

 

7



--------------------------------------------------------------------------------

any such court or that such Proceeding was brought in an inconvenient court and
agrees not to plead or claim the same, (iii) WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR ANY
AFFILIATE OF THE COMPANY, OR EXECUTIVE’S OR THE COMPANY’S PERFORMANCE UNDER, OR
THE ENFORCEMENT OF, THIS AGREEMENT, (iv) agrees that service of process in any
such Proceeding may be effected by mailing a copy of such process by registered
or certified mail (or any substantially similar form of mail), postage prepaid,
to such party at Executive’s or the Company’s address as provided in
Section 8(i) hereof, and (v) agrees that nothing in this Agreement shall affect
the right to effect service of process in any other manner permitted by the laws
of the State of Delaware.

(i) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other Party or by registered or
certified mail, return receipt requested, postage prepaid, or by overnight
courier, addressed as follows:

If to Executive: at Executive’s most recent address on the records of the
Company;

If to the Company: Visteon Corporation, One Village Center Drive, Van Buren
Township, MI 48111, Attention: General Counsel;

or to such other address as either Party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective on
the date of delivery if delivered by hand, on the first business day following
the date of dispatch if delivered utilizing overnight courier, or three business
days after having been mailed, if sent by registered or certified mail.

(j) Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile or other electronic transmission), each of
which shall be deemed an original, but all of which taken together shall
constitute one original instrument.

IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement as of
the date first above written.

(Signatures are on the following page)

 

8



--------------------------------------------------------------------------------

VISTEON CORPORATION By:  

/s/ Michael K. Sharnas

Its:  

SVP & General Counsel

EXECUTIVE

/s/ Donald J. Stebbins

Donald J. Stebbins

 

9



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

I, Donald J. Stebbins, in consideration of and subject to the performance by
Visteon Corporation (together with its subsidiaries, the “Company”), of its
obligations under Section 3 of the Separation Agreement, dated as of August 10,
2012 (the “Agreement”), do hereby release and forever discharge as of the date
hereof the Company and its respective affiliates and subsidiaries and all
present, former and future directors, officers, agents, representatives,
employees, successors and assigns of the Company and/or its respective
affiliates and subsidiaries and direct or indirect owners (collectively, the
“Released Parties”) to the extent provided herein (this “General Release”).
Terms used herein but not otherwise defined shall have the meanings given to
them in the Agreement.

1. I understand that any payments or benefits paid or granted to me under
Section 3 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in Section 3 of the Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter or breach this General Release. Such payments and benefits will not be
considered compensation for purposes of any employee benefit plan, program,
policy or arrangement maintained or hereafter established by the Company or its
affiliates.

2. Except as provided in paragraph 4 below and except for the provisions of the
Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company and/or any of the Released Parties
which I, my spouse, or any of my heirs, executors, administrators or assigns,
ever had, now have, or hereafter may have, by reason of any matter, cause, or
thing whatsoever, from the beginning of my initial dealings with the Company to
the date of this General Release, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
my employment relationship with the Company, the terms and conditions of that
employment relationship, and the termination of that employment relationship
(including, but not limited to, any allegation, claim or violation, arising
under: the Employment Agreement; the 2010 Visteon Executive Severance Plan; the
Change in Control Agreement; Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; the Age Discrimination in Employment Act
of 1967, as amended (including the Older Workers Benefit Protection Act); the
Equal Pay Act of 1963, as amended; the Americans with Disabilities Act of 1990;
the Family and Medical Leave Act of 1993; the Worker Adjustment Retraining and
Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or

 

A-1



--------------------------------------------------------------------------------

federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”).

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, and any form
of injunctive relief. Notwithstanding the foregoing, I acknowledge that I am not
waiving and am not being required to waive any right that cannot be waived under
law, including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding.

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event that I should
bring a Claim seeking damages against the Company, or in the event that I should
seek to recover against the Company in any Claim brought by a governmental
agency on my behalf, this General Release shall serve as a complete defense to
such Claims to the maximum extent permitted by law. I further agree that I am
not aware of any pending claim, or of any facts that could give rise to a claim,
of the type described in paragraph 2 as of the execution of this General
Release.

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

A-2



--------------------------------------------------------------------------------

8. I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release. I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement on or after the
termination of my employment.

9. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel that I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone. The Company agrees to disclose any such information only to any
tax, legal or other counsel of the Company or as required by law.

10. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission, the Financial Industry Regulatory Authority, or any other
self-regulatory organization or governmental entity.

11. I hereby acknowledge that Sections 5, 6, 7, 8(a) through 8(e) and 8(g)
through 8(i) of the Agreement shall survive my execution of this General
Release.

12. I represent that I am not aware of any Claim by me, and I acknowledge that I
may hereafter discover Claims or facts in addition to or different than those
which I now know or believe to exist with respect to the subject matter of the
release set forth in paragraph 2 above and which, if known or suspected at the
time of entering into this General Release, may have materially affected this
General Release and my decision to enter into it.

13. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any right
or claim arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

14. Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

1. I HAVE READ IT CAREFULLY;

2. I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED,
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990, AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

A-3



--------------------------------------------------------------------------------

3. I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

4. I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

5. I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS GENERAL
RELEASE TO CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS GENERAL
RELEASE ARE NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE
REQUIRED 21-DAY PERIOD;

6. I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS GENERAL
RELEASE TO REVOKE IT AND THAT THIS GENERAL RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

7. I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

8. I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED: /s/ Donald J. Stebbins                                 DATE: August 10,
2012                            

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

Equity Awards

 

Date of Grant

  

Type of Equity

Award

   Outstanding Shares
on Separation Date
(PSUs shown at
target)      Vesting Date      Exercise Price of
Options  

10/1/2010

   Restricted Stock      122,222         10/1/ 2012         —     

10/1/2010

   Restricted Stock      122,223         10/1/2013         —     

2/28/2012

   Restricted Stock      7,422         2/28/2013         —     

2/28/2012

   Restricted Stock      7,422         2/28/2014         —     

2/28/2012

   Restricted Stock      7,422         2/28/2015         —     

3/8/2011

   Options      41,036         3/8/2012       $ 74.08   

3/8/2011

   Options      41,036         3/8/2013       $ 74.08   

3/8/2011

   Options      41,035         3/8/2014       $ 74.08   

2/28/2012

   Options      15,023         2/28/2013       $ 53.57   

2/28/2012

   Options      15,023         2/28/2014       $ 53.57   

2/28/2012

   Options      15,024         2/28/2015       $ 53.57   

2/28/2012

   PSUs      46,517         12/31/2014         —     

 

B-1